Rost, J.,
(dissenting.) It is true that the petition and answers present all the issues of a revocatory action, and it is in that aspect that the case has been almost exclusively argued in behalf ef the appellants. The authorities cited by their counsel from the French commentators have exclusive reference to the Aetio Folliana, and the cases of Thomas v. Meade, and Foster v. Foster, were, also, revocatory actions. Toullier, vol. 8, Nos. 50, 57, 146. Chardon, de la Fraude, p. 129 to 132. Duranton, 10, Nos. 581, 582,583. Tolon, Théorie, &c., vol. 2, Nos. 183 to 172. 8 N. S. 341. 11 L. R. 401.
The rule to be deduced from those authorities is, that if a suit be brought to set aside a conveyance obtained by fraud, or made in fraud of creditors, and the fraud be proved, the conveyance will bo set aside between the parties. But the rights of third persons, acquired in good faith on the property after the date of the fraudulent conveyance, will not be disregarded. This principle will never be departed from, and if the mortgages in this case were taken in good faith and for a valuable consideration, it is clear they could not be set aside in a revocatory action. I do not doom it necessary to go at large into the question of good faith, as if there was bad faith. I incline to the opinion of the District Judge, that the action would be barred by the prescription of one year, under Art. 1982, 0. 0. Injustice to the defendants, however, it is proper to state that the evidence does dot justify the imputation of an intention on then- part to commit a fraud. against the plaintiffs. The knowledge of the Notary and of some of the Directors of the Union Bank, is not the knowledge of the corporation, and although it seems conceded that the Citizens’ Bank was aware of the *41real ownership of the property when they took the last mortgage, it is nowhere shown that they wore aware at the time, of the claim of the plaintiffs, or even of the fact that Ganonge was their tutor.
But, as well observed by the District Judge, there is another light in which the claim of the plaintiffs is set forth. They claim a legal mortgage upon this property on the ground that it was, in reality, owned by their tutor while they were under his guardianship. It is not necessary, under this view of the action, that the subsequent mortgages be revoked. It is sufficient to establish the existence and priority of their own.
To arrive at a correct solution of the important question thus presented, I will first examine what the rights of the plaintiffs were, in relation to that property after Miss Ganonge purchased it, and before she gave a mortgage upon it to the appellants. Art. 3280, 0. 0., provides that minors have a legal mortgage on the property of their tutor from the day of his appointment, as a surety for his administration. The appellants’ counsel urge, that this article only includes the property standing in the name of the tutor on the public records. Under this interpretation, property acquired by inheritance, or by prescription, and held without title, would never be affected by legal mortgages. There is nothing in the Article of the Code to authorise such a limitation. It is general in its terms, and embraces all the property, tous les Mens, which can be shown to belong to the tutor.
The evidence placed the fact beyond all doubt, and it was admitted in argument, that the property in dispute was purchased and paid for bj Judge Ganonge, and that it belonged to him. I fully believe that the title was not thus taken with any' fraudulent intent; but Judge Ganonge himself has stated that his object was to keep the property from the minors’ mortgage, and it is elementary that he could not do indirectly what he could not have done directly. So long as no right in the property, adverse to that of the plaintiffs, had been created, they had nothing to do but to remove the shadow cast upon the title, and their legal mortgage would affect the property by operation of law. The property would, in that case, have returned to Ganonge free from the ordinary debts of his sister, and in a contest with his creditors the plaintiffs would have been entitled to be paid by preference, according to the date of their legal mortgage.
Let us now proceed one step farther, and ascertain whether the legal mortgage does not also affect the property to the prejudice of the appellants. It is said, in their behalf, that they acted with due diligence in their dealings with Miss Ganonge, and that as they had, and in the nature of things could have no notice of the legal mortgage of the plaintiffs, it cannot be exercised to their prejudice.
If this was one of the mortgages for which the law requires publicity, the argument would be unanswerable. The mortgage would unquestionably have lost its rank for want of inscription. But the legal mortgages which the law gives to minors are not thus affected by non-inscription. No publicity is required as to them, and I can make no distinction between this case and another very similar to it, which naturally suggests itself to the mind. Suppose that notes belonging to the minors had been placed by the tutor in the hands of his sister for collection, and that after collecting them she had invested the proceeds in houses and lots. This would have been such an interference in the administration of the minors’ property, as would have created a legal mortgage on all the property of Miss Ganonge under Art. 3183 0. 0. The origin of the funds used in those purchases would have been, between the purchaser and her brother, a family secret, impossible to discover. The record of mortgages would have *42shown no lien upon her property, and in subscribing for stock of the Citizens’ Bank she might have sworn, with perfect truth, that she was the owner of the property, and also that she never had been tutrix of minors. The Bank must, therefore, in that case also have been satisfied with her title, and yet the legal mortgage of the plaintiffs would remain in full force, and take precedence of all others. Ward v. Brandt et ad., 11 Martin 331. Nolte & Co. v. their Creditors, 8 N. S. 367. Art. 3283 C. C.
If there be any difference between the two cases, the case put would be harder than the present upon the defendants.
It should not be lost sight of, that there are cases in which the registry laws themselves are inadequate to the protection of innocent third persons, even where registry is required. It is so, for instance, in cases of resolution of sales for the non-payment of the price. The property returns to the vendor free from all incumbrances which affected it in the name of the purchaser, either by convention, or by operation, of law, and it is no defence for a subsequent mortgagee that he had no notice of the right of the vendor to claim the resolution of the contract. Chrétien v. Richardson et al., 5th Annual.
It has been urged that part of the money borrowed by Miss Oanonge went to pay the price of the property mortgaged; but there is no satisfactory evidence of that fact.
The Royal street property, although purchased before the appointment of Judge Oanonge as tutor, belonged to him during the tutorship, and is, like the other, subject to the plaintiffs’ mortgage.
I am of opinion that justice has been done between the parties, and that the judgment ought to be affirmed.